WALKER, Circuit Judge
(dissenting). I am unable to come to the conclusion announced in the foregoing opinion. Before the mortgage to the Pratt Engineering & Machine Company was made, the representatives of that company were informed of the existence of a prior mortgage of the same property to George S. and Bruce C. Jones. Under the statutory provisions which have been quoted, this information had the effect of preventing the subsequent mortgagee acquiring a lien superior to that of the prior mortgage, unless the prior mortgagees by contract waived their rights under their mortgage, or, in favor of the subsequent mortgagee, estopped themselves from asserting those rights. It does not seem to me that anything in the record supports the conclusion that they lost their priority, either by contract or by estoppel. They did not agree to relinquish any right they had, and it is not macfe to appear that they said, did, or omitted to do anything calculated to mislead the subsequent mortgagee into the belief that, in acquiring its mortgage, it was getting a prior lien on the mortgaged property.